 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CONDALEE MORRIS,                                     No. 2:19-cv-0661-TLN-EFB P
12                          Petitioner,
13            v.                                           ORDER
14    DAVID BAUGHMAN,
15                          Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. Petitioner has not, however, filed his application for leave to proceed in forma

19   pauperis using this district’s current form for prisoners, nor has he dated his application.

20          Accordingly, IT IS ORDERED that:

21          1. The Clerk of the Court is directed to send petitioner a new Application to Proceed In

22                 Forma Pauperis By a Prisoner.

23          2. Petitioner has 30 days from the date this order is served to submit the required

24                 application or pay the appropriate filing fee.

25          3. Petitioner’s failure to comply with this order may result in this action being dismissed.

26   Dated: April 23, 2019.

27

28
